OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election with traverse of the invention of Group I, claims 1-4, in the reply filed on 20 December 2021 is acknowledged. The traversal is on the grounds that (i) the inventions of Groups I and II do not lack unity of invention because they both include/require the same special technical feature which is not explicitly taught by the cited prior art – specifically the claimed ΔHB range and the claimed range of the ratio of ΔHA/ΔHB, which have been asserted as being critical; and that (ii) searching both inventions together would not impose a serious burden on the Examiner, also in consideration of the ISA having searched all of the claims together.
However, with respect to (i), it is noted that the special technical feature is defined as that which defines a contribution over the prior art (37 C.F.R. 1.475(a)). In paragraphs 8-14 of the Restriction Requirement (dated 18 October 2021), the Examiner set forth a detailed analysis indicating that the modified EVOH copolymer disclosed by Okamoto ‘647 would have inherently exhibited the claimed ΔHB range and the claimed range of the ratio of ΔHA/ΔHB, given that the modified EVOH of Okamoto ‘647 is substantially identical to that which is claimed and disclosed (including the molar amount range of (c) in accordance with the data presented in Applicant’s Table 2). Applicant has not provided factually supported objective evidence that the modified EVOH of Okamoto ‘647 would not have exhibited the aforesaid ΔHB and ΔHA/ΔHB ranges as specified by the claim (see MPEP 2145, 2112(V), and 2112.01(I) and (II)); in other words, Applicant has not provided factually supported objective evidence contrary to the Examiner’s position. As such, the Examiner maintains that the modified EVOH of Okamoto ‘647 would have is not a special technical feature as it does not make a contribution over the prior art, ergo unity between the inventions is broken. 
With respect to (ii), given that the instant application is a national stage entry filed under 35 U.S.C. 371, it is subject to lack of unity practice (rather than US restriction practice/analysis; see MPEP 1893.03(d)). It is noted that undue search burden is not a criterion in lack of unity analysis. 
In view of the foregoing, Applicant’s traversal arguments have not been found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 1-4 are under consideration herein and have been examined on the merits.

Examiner’s Note
The Examiner notes that all references hereinafter (e.g., paragraph numbers) to Applicant’s specification are to the specification filed 28 June 2019. 
The file wrappers for application US 14/419,338 and copending application US 16/474,771 have been considered.

Information Disclosure Statement
The information disclosure statements (IDS) filed 28 June 2019 and 23 September 2019 have been considered.



Claim Interpretation
The following analysis is not set forth under, nor associated with 35 U.S.C. 112(f); nor do the claims contain “means for” or other similar generic placeholder language. Rather, the following functions to impart clarity to the record and facilitate compact prosecution. 
It is noted that claim 4 recites (emphasis added by the Examiner) “wherein the container comprises a multilayer structure having layers comprising any one of polyolefin, polyamide, or polyester arranged on both sides of the barrier layer”. The aforesaid limitation, based on the use of the term ‘layers’ (plural), can be read such that it requires more than one layer on each side of the barrier layer. However, the specification [0010, 0070, 0072, 0073] indicates that the multilayer configuration may be as simple as a three-layer construction – the modified EVOH layer sandwiched between two thermoplastic layers; or may include additional layers.
As such, claim 4 is interpreted for examination on the merits in accordance with the aforecited portions of the specification; specifically as requiring at least one layer on each side of the barrier layer, where the aforesaid layers (on each side) comprise any of polyolefin, polyamide, or polyester. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitations of the crystalline melting enthalpies during temperature rise in a hydrated state, and after drying and melting followed by rapid cooling, A. It is also unclear what degree of dehydration is required by the drying, melting, and rapid cooling for determining the crystalline melting enthalpy ΔHB. Said in another way, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the degree of hydration as it relates to the claimed “hydrated state”; and also would not be reasonably apprised of the metes and bounds of the scope of the degree of dehydration as it relates to the claimed “drying and melting followed by rapid cooling”, given that neither of the aforesaid are defined by the claim.
Applicant’s specification does not explicitly indicate a degree of hydration or dehydration at which the crystalline melting enthalpies are measured. However, it does indicate that (a) the hydration is a result of the container (including the barrier layer) being subject to hot-water sterilization, in particular immersion in hot water at 120°C for 30 minutes (where ΔHA is determined by cutting out a piece of the container after sterilization, peeling the layers away from the barrier layer including the modified EVOH, and then subjecting the barrier layer to DSC under particular conditions); and indicates that (b) the drying and melting, followed by rapid cooling, is performed by the calorimeter during DSC analysis (rather than an auxiliary drying step) on a barrier layer sample which has been subject to the hot-water sterilization as described supra, wherein the heating rate and temperature bounds, as well as the cooling rate and temperature bounds, are specified [0046, 0047, 0096].
For examination on the merits, the Examiner is interpreting the crystalline melting enthalpies ΔHA and ΔHB under the broadest reasonable interpretation in view of Applicant’s specification, without improperly importing limitations from the specification into the claims (see MPEP 2111; 2111.01(II)) – in particular, as being hydrated, and dehydrated (i.e., dried, melted, rapidly cooled), respectively, to any degree. 
In order to overcome the indefiniteness issue, the Examiner respectfully suggests amending the claim to include (a) the hot water sterilization conditions which the container is A; and (b) the heating rate and temperature bounds thereof, and the cooling rate and temperature bounds thereof, which the barrier layer is subject to (resulting in the aforesaid dehydrated state) for determining ΔHB. 
Claims 2-4 are rejected for being dependent upon indefinite claim 1.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2014-034647; “Okamoto ‘647”) in view of Okamoto (JP 2015-151428; “Okamoto ‘428”) (both references previously cited in Restriction dated 18 October 2021; copies and machines translations previously provided). 
The machine translations are relied upon for the basis of the rejection; the illustrated chemical structures of Okamoto ‘647 original copy are also relied upon in accordance with the machine translation.
Regarding claim 1, Okamoto ‘647 discloses a modified ethylene vinyl alcohol copolymer (“mEVOH”) which exhibits the copolymer structure represented by formula (I) of claim 1, where a is 18-55 mol%, c is 0.01-0.5 mol%, and b (mol%) meets the following condition [100-(a+c)]·0.9 ≤ b ≤ [100-(a+c)] (same as or within claimed ranges); substituent groups R1-4, X, Y, and Z, respectively, may all be H atoms (identical to claimed); and the degree of saponification of the mEVOH copolymer is 99% or more (within claimed range; measured utilizing identical formula) [pp. 1-4, 7, 8, 10; original copy pp.1 and 2, Formula (I)].
Given that the mEVOH copolymer of Okamoto ‘647 is substantially identical to that which is claimed in terms of the chemical structures of monomeric units a, b, and c; the molar amounts of a, b, and c; the substituent group species; and the degree of saponification; and also given that Applicant’s specification indicates that when c is 0.01-0.5 mol%, the crystalline melting enthalpy during temperature rise after drying and melting followed by rapid cooling (ΔHB) is greater than 70 and the ratio of ΔHA/ΔHB is greater than 0.5 (ΔHA being the melting enthalpy in a hydrated state) [Table 2, Examples 1-7], it stands to reason that the mEVOH copolymer of Okamoto ‘647 would have inherently exhibited a ΔHB greater than or equal to 70 and ΔHA/ΔHB ratio of greater than or equal to 0.5, as claimed, absent factually supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II); 2145). 
Okamoto ‘647 discloses a barrier layer comprising 100 wt.% of the mEVOH copolymer (based on the total amount of resin), and a multilayer laminate/coextrusion including said barrier prima facie obvious to fill the container with its intended content (see MPEP 2144.07). 
Okamoto ‘647 is silent regarding the aforesaid packaging container being subject to hot water sterilization. 
Okamoto ‘428 teaches that packaging containers, including pharmaceutical packaging containers, industrial chemical packaging containers, and the like may be subject to hot water sterilization/retort sterilization; wherein said packaging containers are formed from multilayer laminates whose barrier layer comprises a mEVOH copolymer (mixed with an unmodified EVOH and a polyamide, where the mEVOH may be major component by wt.%) which is substantially similar/identical to that of Okamoto ‘647 [pp. 1-5, 9]. As such, Okamoto ‘428 reasonably teaches that the aforesaid (pharmaceutical) multilayer packaging containers are typically subject to hot water/retort sterilization (i.e., for the purpose of elimination of impurities/bacteria/otherwise unwanted contaminates on and/or in the container, and logically before and/or after the container is filled with contents). 
Okamoto ‘647 and ‘428 are both directed to/in the field of multilayer laminates comprising barrier layers which include mEVOH (of which are substantially identical mEVOH), where the laminates are formed into pharmaceutical packaging containers (among other packaging containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have subject the pharmaceutical container of Okamoto ‘647 (set forth above by the Examiner) to retort/hot water sterilization, as taught by Okamoto ‘428, before 
The pharmaceutical packaging container of Okamoto ‘647, as modified supra, would have comprised all of the foregoing features, and would have been (per the aforesaid modification) subject to retort/hot water sterilization, of which reads on the “hot-water sterilized” limitation of claim 1. As such the packaging container of Okamoto ‘647, as modified, reads on all of the limitations of claim 1.
 Regarding claim 2, as set forth above in the rejection of claim 1, Okamoto ‘647 discloses that R1-4 are hydrogen atoms [pp. 2, 8].
Regarding claim 3, as set forth above in the rejection of claim 1, Okamoto ‘647 discloses that each of X, Y, and Z are preferably a hydrogen atom or acetyl group [pp. 2].
Regarding claim 4, as set forth above in the rejection of claim 1, the barrier layer is included in a multilayer structure. Okamoto ‘647 discloses that the multilayer structure includes polyolefin-based adhesives (as well as other thermoplastic layers formed from polyamides, polyesters, or other polyolefin-based thermoplastics) on opposing sides of the barrier layer; including 3-layer and 5-layer embodiments (the barrier layer being an intermediate/middle layer in either instance) [pp. 2, 7, 10].

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.
US 4,929,482 to Moritani et al. – teaches mEVOH suitable for retorting; the mEVOH may also include drying agents such as silica [Abstract; cols. 1, 4]
US 2011/0178222 to Kani – discloses an EVOH copolymer, which may be modified, and which includes a water-swellable compound included therewith; and a film formed from the copolymer-compound mixture, said film inhibited from having fish eyes [Abstract; 0034-0077]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782